El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En octubre 13 de 1944, la Corte Municipal de San Juan dictó sentencia declarando con lugar la demanda de desahu-cio interpuesta por Néstor Obie Rivera contra el peticiona-*7rio apelante, Erasmo Vando .de León. En la misma fecha, el Secretario de la Corte Municipal, después de registrar dicha sentencia, la notificó al demandado Vando, enviándole la notificación por correo, dirigida a su residencia, según consta de los autos.
En noviembre 21 de 1944, compareció el demandado Vando ante la corte municipal y solicitó que se decretase la nulidad de la notificación que se le hiciera por correo, ale-gando que la misma es contraria a derecho por no haber sido hecha personalmente a él o a su ahogado, de acuerdo con lo dispuesto por el artículo 320 del Código de Enjuicia-miento Civil. Declarada sin lugar dicha moción, acudió el demandado ante la corte de distrito mediante solicitud de certiorari para revisar la resolución de la corte municipal. La corte de distrito, después de oír a las partes, anuló el auto expedido. El demandado apeló.
El demandante, aquí interventor apelado, solicita la des-estimación del recurso, alegando que el mismo es frívolo y ha sido interpuesto con el único propósito de dilatar la eje-cución de la sentencia.
 El artículo 630 del Código de Enjuiciamiento Civil de 1933 (Ley de Desahucio, sección 11, según fué enmendada por la Ley núm. 11 de 1929, pág. 139) dispone que las apelaciones en casos de desahucio “deberán interponerse en el término de cinco (5) días, contados desde la fecha en que fueren notificadas de la sentencia por el Secretario de la corte correspondiente, las partes perjudicadas por la misma o sus ahogados.”
Como se ve por la simple lectura del mismo, el estatuto no requiere que la notificación de la sentencia sea hecha a la parte perjudicada o a su ahogado personalmente. Tam-poco autoriza expresamente el envío de la notificación por correo.
Sostiene el interventor apelado, que no habiendo dis-puesto el legislador la forma en que deberá hacerse la no-*8tificación, ésta debe hacerse de conformidad con lo dispuesto por la sección 2 de la ley de 9 de marzo de 1911 (nota al ar-tículo 295, Código de Enjuiciamiento Civil de 1933) al efecto de que “será deber del Secretario de la Corte, enviar a la parle perjudicada o a su abogado, al dictarse la sentencia, de la cual puede establecerse el recurso de apelación, ima notificación escrita informándole que la sentencia fia sido dictada, etc.”
A nuestro juicio, el estatuto aplicable es la Ley de 11 de marzo de 1908, pág. 124, para Reglamentar las Apelaciones contra Sentencias de las Cortes Municipales en Pleitos Ci-viles. El artículo 1 de dicha ley, según fué enmendado por la Ley núm. 2 de 1929, Comp. 1941, pág. 1349, dispone:
“Sección 1. — Cuando una corte municipal hubiere dictado sen-tencia en un asunto civil, resolviéndolo definitivamente, cualquiera de las partes que se creyere perjudicada, podrá interponer recurso de apelación para ante 3a corte de distrito del distrito judicial en que radicare la corte municipal. Se formalizará la apelación notificándola por escrito al secretario de la corte municipal, dentro de los diez días siguientes al en que se hubiere notificado la sentencia a la parte contra la cual se hubiere dictado, o a su abogado, y entregando igual notifica-ción dentro del mismo término a la parte contraria, o a su abogado; Disponiéndose, que en todos los casos en que se pueda establecer el recurso de apelación según lo previsto en esta sección, será deber del secretario de la corte enviar a la parte perjudicada, o a su abogado, ai dictarse sentencia o resolución apelable, una notificación escrita informándole a dicha parte perjudicada que tal sentencia o resolución ba sido dictada; y una copia de la dicha notificación será archivada con los autos, debiendo empezar a contarse el término para establecer el recurso de apelación, desde la fecha del archivó de dicha notifi-cación. ’ ’
Las disposiciones del artículo que acabamos de transcri-bir, son substancialmente idénticas a las de la sección 2 de la ley de 9 de marzo de 1911, Supra, aplicables a las apela-ciones de sentencias dictadas por las cortes de distrito, para ante la Corte Suprema. Ambas leyes autorizan al secreta-rio de la corte sentenciadora para enviar a la parte perju-*9dicada o a su abogado una notificación escrita de la senten-cia dictada en su contra.
Interpretando la sección 2 de la ley de 9 de marzo de 1911, aplicable a las apelaciones de las cortes de distrito al Supremo, hemos resuelto en varias ocasiones que la práctica corriente de enviar la notificación por mensajero es una práctica legal y que también lo es la de enviarla por correo, porque el cartero tiene que hacer lo mismo que haría el mensajero de la corte; y que “todo lo que la ley exige del Secretario es que envíe la notificación por correo y archive copia de la misma.” Martorell v. Andino & Febres, 38 D.P.R. 166, 171; Sánchez v. De Jesús, 39 D.P.R. 844, 846; La Capital v. Tugwell, 61 D.P.R. 865, 866. La notificación de una sentencia no necesita hacerse con las formalidades de un. emplazamiento.
La jurisprudencia que hemos citado es aplicable al caso de autos. El recurso interpuesto es claramente frívolo y debe, ser desestimado.